Citation Nr: 1756337	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right hand disability.

 2. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served in the United States Army from August 1978 to August 1981; and from March 1986 to February 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

 In November 2013, the Veteran testified before the undersigned at a videoconference hearing; a transcript is of record.

In August 2014 and June 2017, the Board remanded the Veteran's claims for further development.  


FINDINGS OF FACT

1. The Veteran has residuals of right hand/finger injuries as the result of injury during service.  

2. The Veteran has hemorrhoids that had their onset during service.


CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of right hand/finger injuries have been met. 38 U.S.C. § 101 (24), 1131, 5107 (2012); 38 C.F.R. §§ 3.1(d), 3.6(a), 3.102, 3.303 (2017).

2. The criteria for service connection for hemorrhoids have been met.  38 U.S.C. § 101 (24), 1131, 5107 (2012); 38 C.F.R. §§ 3.1 (d), 3.6(a), 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection Laws and Regulations

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lay statements may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154 (a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017). 

II.  Analysis

A.  Right Hand/Finger Disability 

The Veteran asserts that he has current right hand/finger disabilities, which are a result of injuries in active service or had their onset in service.  

Service treatment records show that in May 1979, the Veteran was seen in the emergency room for two lacerations on his right medial thumb from opening a spam can.  In October 1980, he was seen for complaints of hurting the little finger of his right hand from playing basketball.  On examination, there was swelling, tenderness to touch, and limitation of function.  He was diagnosed with a possible fracture.  A splint was placed on his finger.  An October 1980 consultation sheet revealed that there was a 2 mm avulsion to the base of the right little finger.  In December 1980, he was seen for a crushing hand injury, in which he smashed three fingers of his right hand with a door.  X-rays revealed a hairline fracture of the proximal phalanx of the middle finger.  He was diagnosed with lacerations of the 4th and 5th digits distally; subungual hematomas of the 4th and 5th fingers; and fracture of the proximal phalanx of the 3rd digit.  He was given a splint and the subungual hematomas were drained.  His fingernails were removed when he was seen at the hospital.  He subsequently was seen for dressing changes and application of betadine ointment.  

A December 1980 consultation sheet noted that the Veteran smashed his right hand with the garage door and had subungual hematomas, lacerations on the volar aspect, and a questionable hair line fracture of the proximal phalanx of the third finger.  On July 1981 separation report of medical history, the Veteran reported swollen or painful joints and bone, joint, or other deformity.  He explained that he had multiple episodes of trauma to his fingers.  An accompanying report of medical examination was normal.  

A January 1986 entrance report of medical history noted a history of having a cut finger.  An entrance examination noted a burn scar on the right arm above the elbow; otherwise a review of the upper extremities was normal.   In December 1987, the Veteran was seen for complaints of a swollen thumb while playing basketball.  He reported that he originally injured it three weeks ago and reinjured t last night.  He was diagnosed with a sprained thumb.  In June 1988, the Veteran sprained his right wrist from playing basketball.  On January 1989 separation report of medical history, he indicated that he had swollen or painful joints and broken bones.  

In an October 2010 statement, the Veteran referenced his in-service injury and reported that he has had trouble with his hand since that time and can barely use it now.  

The Veteran underwent a VA examination of the hand in December 2010.  The examiner referenced the in-service garage door injury as well as the right wrist sprain in 1988 and concluded that the current right hand disability was due to a March 2010 on-the-job injury, rather than the in-service lacerations, subungual hematoma, or wrist sprain. 

During his November 2011 Decision Review Officer (DRO) hearing and his November 2013 video conference hearing, the Veteran described the incident in which he crushed the fingers in his right hand with a garage door.  He reported that his fingernails had to be removed and he continued to have problems with his hand since service and prior to the on-the-job injury.  He indicated that the in-service injury was much worse than shown in current records and considered by the VA examiner.

The Veteran was afforded a new VA examination in April 2015, during which, the he was diagnosed with a right hand injury.  The examiner noted a diagnosis of crush injury to the right hand in the 1980s, and his in-service treatment of a right hand crush injury, a crush injury to the right hand that was a Workman's Compensation claim (the examiner reported it occurring in the 1990s rather than as in 2010 as reported on the prior VA examination), and a fractured right forearm and wrist injury in 2014.  After discussing the radiological findings, the examiner opined that the current X-ray findings were not related to his in-service injury, but that they were due to his post-service crush injury.  

On July 2017 VA hand and finger conditions disability benefits questionnaire (DBQ) examination, the Veteran was diagnosed with complex regional pain syndrome of the right dominant hand/wrist.  The examiner restated the history as reported during the April 2015 examination and added that the Veteran reported that he had what sounded like dysesthesia in the dominant right hand since the time of his in-service injury.  The examiner noted that the service treatment records did show a crush type injury as well as the lacerations and fractures; however there was nothing in the service treatment records that the examiner could identify to indicate that the Veteran sustained a complex regional pain syndrome as a result of that crush injury.  The examiner noted that the Veteran reported that he was in "perfect health" on the January 1989 evaluation, many years after the crush injury that occurred in service.  As such, the examiner opined that it was less than 50 percent likely as not that the Veteran sustained the current symptoms of which he complained of in the right hand as a result of anything that was incurred in or caused by service.  

The examiner added that it was less than 50 percent likely as not that the crush injury in 1980 was aggravated by the 1990 and 2014 injury or vice versa.  The examiner reported that there were real elements of proximity involved as noted above in addition to the etiology and pathophysiology of this disorder was more likely as not being due to either the Workers Compensation injury or the 2014 fracture, or both.  

Overall, the Board finds that the November 2010, April 2015, and July 2017 VA opinions are afforded little probative weight as each of the examiners' rationale fails to acknowledge the Veteran's lay statements concerning the onset and symptomatology of his right hand/finger disorder, including that he claimed that he had problems with his hand since the in-service injury and prior to the post-service Workers' Compensation claim, which was variously reported by the examiners as occurring either in 2010 or during the 1990s.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (examination inadequate where the examiner relied on the lack of evidence in service treatment records, and does not account for competent lay testimony, to provide a negative opinion).  Additionally, the April 2015 and July 2017 examiners did not appear to consider that the Veteran filed a claim for his right hand disability prior to the more recent injury in 2014 when formulating their opinions.  

Each of the examiners appear to have ignored service treatment and personnel records documenting multiple injuries to the Veteran's right hand and fingers during both periods of service as well as his reports of swollen or painful joints and bone, joint, or other deformity on his July 1981 separation report of medical history.  He explained that he had multiple episodes of trauma to his fingers.  Also, on his January 1989 separation report of medical history, he indicated that he had swollen or painful joints and broken bones.  As such, this opinion is based on an inaccurate and incomplete medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value)

In sum, the Veteran has consistently provided competent and credible evidence that he experienced symptoms of residuals of a right hand/finger injury since his military service as well as prior to any post service injury, and the Board finds no reason to question the veracity of such statements.  These statements are entitled to significant probative weight.  38 C.F.R. § 3.303 (b).  In view of the foregoing, the evidence is at least in equipoise regarding the relationship of the Veteran's current right hand/finger disability to the in-service injuries.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


B.  Hemorrhoids

During his November 2011 DRO hearing, the Veteran indicated that he had hemorrhoids during both periods of active service and that he treated his hemorrhoids with Preparation H.  

During his November 2013 video conference hearing, the Veteran reported that his hemorrhoids began during his second period of active service and became worse over the years.  He again reiterated that he treated the symptoms with Preparation H during service  

The Veteran was afforded a VA examination in April 2015, during which the examiner noted that the Veteran's service treatment records were silent for any complaints related to hemorrhoids, and concluded that hemorrhoids were less likely than not related to his military service.  

In a July 2017 medical opinion, the examiner reported that there was no evidence of rectal related condition, including bleeding or hemorrhoids in the Veteran's service treatment records.  The examiner noted that the Veteran was diagnosed with internal hemorrhoids in 2008, per a colonoscopy.  Therefore, based on the date of diagnosis and no evidence of internal hemorrhoids prior to 2008, the examiner opined that it was less likely than not that the Veteran's internal hemorrhoids occurred during service.  

As the April 2015 and July 2017 VA examiners merely relied on the lack of treatment records for hemorrhoids in the service treatment records, and there was no discussion of the Veteran's reports of in-service symptoms and treatment, including the use of hemorrhoid cream.  Similarly, the examiners failed to discuss the Veteran's lay statements concerning the continuity of hemorrhoid symptoms following his service; therefore the VA examinations lack probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).   

In sum, the Veteran has provided competent and credible evidence that he experienced symptoms of hemorrhoids during and since his military service, and the Board finds no reason to question the veracity of such statements.  These statements are entitled to significant probative weight.  38 C.F.R. § 3.303 (b).  In view of the foregoing, the evidence is at least in equipoise regarding the relationship of the Veteran's current hemorrhoids and his reported onset of hemorrhoids in service.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for residuals of right hand/finger injuries is granted

Service connection for hemorrhoids is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


